Citation Nr: 1309637	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  05-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder, to include secondary to a service connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran served in the military from November 1974 to November 1999 with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA), to include active service from January 1975 to June 1975 and from September 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision of the Muskogee, Oklahoma, Regional Office (RO), denying service connection for a left knee disability.

On his November 2009 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at his local RO related to this appeal; however, in December 2009, he withdrew the request.  38 C.F.R. §§ 20.703, 20.704 (2012).  

The Board previously remanded the appeal for additional development in April 2010 and July 2012.  


FINDINGS OF FACT

1.  Service connection is in effect for a left ankle disability.

2.  Resolving all reasonable doubt in the Veteran's favor, the competent evidence of record indicates that the left ankle disability caused the left knee disability.  


CONCLUSION OF LAW

The left knee disability is proximately due to or the result of the Veteran's service-connected left ankle disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  The Board is granting the left knee service connection claim, and this is a full grant of the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Left Knee Claim

The Veteran seeks service connection for a left knee disability, maintaining that his current left knee symptomatology is directly related to military service.  Alternatively, he contends his left knee disorder is at least caused or aggravated by his service-connected left ankle disability.  

Specifically, the Veteran indicates he twisted his left ankle during a rock climbing training exercise.  He is not sure if he also injured his left knee at the time, but he increasingly had problems with his left knee since the left ankle injury.

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 429 F.3d at 1376-77.

The competent medical evidence of record confirms the Veteran's current diagnosis of degenerative changes of the left knee.  See Radiological Findings, VA Examination Rpt., Jul. 18, 2012.  Thus, the analysis to follow will center on whether the current disability is related to military service or any service-connected disability.  

The Veteran's service treatment records do reflect complaints and treatment of joint pain of the lower extremities.  His November 1974 enlistment examination is negative for any pre-existing lower extremity or musculoskeletal abnormality.  Thereafter, in April 1975 service treatment records first document complaints of muscle/tendon pain and tightening, which was characterized as a knee strain.  

A June 1981 active duty for training (ACDUTRA) reserve Report of Medical Examination notes a residual surgical scar from a November 1980 surgical intervention, mildly increased patellar laxity, tenderness to palpitation and a history of occasional weakness on use associated with the Veteran's left knee; however, he was fully ambulatory and deemed qualified for duty.  Essentially identical findings were noted on reserve Reports of Medical Examinations in April 1986, March 1990 and March 1994.  

The June 1986 statement of a reserve military physician provides a history of performing the Veteran's reserve examinations for approximately 15 years (i.e., since approximately 1971) without any finding of a condition or abnormality that would render him disqualified from performing "the very active service which he carried out during those period of time."  

Given the Veteran had various periods of active duty, inactive duty, ACDUTRA, and INACDUTRA from 1974 to 1999 the claim is complicated in that the Veteran may only be service connected for disabilities arising from injuries during a period of active duty, ACDUTRA or INACDUTRA.  See generally Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Veteran's medical records from 1974 to 1999 indicate that the Veteran also suffered work-related injuries unrelated to his military service.  The Veteran worked as a police officer and, indeed, indicates he first noticed pain and swelling of his left knee in 1979 when he was "a civilian."  

After service, in an August 2010 statement, private doctor of podiatric medicine, J. Finkenstaedt, D.P.M., states that the Veteran continues to experience left ankle instability and weakness, and has a history of chronic/repeated sprains because of a left ankle trauma that never fully recovered after being injured during service.  Dr. Finkenstaedt also opines that the current left knee condition is likely related to the Veteran's left ankle disability because "the instability of the left ankle has resulted in the left knee having to compensate for [left ankle] instability...[resulting in] more strains and stresses," accelerating the degeneration of the left knee.  It is unclear what, if any, records were reviewed by Dr. Finkenstaedt in rendering the opinion or if the podiatrist was aware of his work-related injuries around the same time as his military service.

The Veteran was afforded a VA examination in July 2012.  The July 2012 VA examination report documents the Veteran's account of left knee and left ankle symptomatology, including an in-service ankle trauma, current examination findings and the relevant left knee diagnosis.  The claims folder was not reviewed by the examiner in connection with the opinion that the currently diagnosed left knee condition was not likely caused by, related to, or aggravated by, the Veteran's military service or any service-connected disability.  In support of this proposition, the examiner cites the Veteran's report of sustaining a post-service employment left knee injury and that the "standard for workers (sic) compensation is 'within a reasonable degree of medical certainty', meaning >50% chance the claimed condition was the result of a work related factor."  

The Board does not find the July 2012 VA examiner's opinion persuasive.  For one, the examiner applied the wrong standard of proof.  The Veteran need not establish a nexus relationship "to a medical certainty," which is the standard applied by the VA examiner.  The correct standard simply requires evidence that it is "as likely as not" that the left knee condition was caused or aggravated by military service or any service-connected disability.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  The examiner, additionally, did not review the complexities of the medical evidence and claims folder independently, but rather relied largely, if not entirely, on the medical opinion of another medical professional without addressing the numerous pieces of relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Similarly, the Board does not find the August 2010 private opinion conclusive.  The private podiatrist provided a favorable opinion with a detailed rationale, but there is no indication the private physician considered or was aware of work-related injuries.  The complexities of this case were not adequately reconciled by the 2010 opinion.

While there are in-service complaints and treatment for a twisted ankle and lower extremity joint pain, there is no specific confirmation of an in-service left knee injury.  In fact, the Veteran candidly concedes he is not sure if he specifically injured his left knee in service, to include during the rock climbing exercise.  Rather, he claims he had left knee pain and increasing knee problems since the left ankle injury.  The Board has no reason to doubt the Veteran's credibility.

The Veteran provides a competent and credible account of left knee symptomatology, including pain and the increasing severity of relevant symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His account as to these matters has been generally consistent, including solely for the purposes of seeking medical care and when being examined prior to initiating a service connection claim.  The medical evidence of record, service, reserve and post-service also tend to corroborate his account as to these matters.  These factors render the Veteran's account as to these matters competent, credible and highly probative.  See Buchanan, supra. ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to).  

In light of the Veteran's lay statements and the other medical evidence of record, the Board concludes the evidence is, at the very least, in relative equipoise.  As such, the Veteran is entitled to the benefit of the doubt and service connection is warranted.


ORDER

Service connection for a left knee disability is granted.  



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


